Sub-Item 77O DREYFUS NEW YORK AMT-FREE MUNICIPAL BOND FUND On August 21, 2015, Dreyfus New York AMT-Free Municipal Bond Fund (the “Fund”), purchased 1,250 5.00% Term Bonds due November 15, 2040, issued by the New York Convention Center Development Corporation (CUSIP NO. 649451DM0) (the “Bonds”) at a purchase price of $112.146 per Bond, including underwriter compensation of 0.50%. The Bond s were purchased from Citigroup Global Markets , Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: Bank of America Merrill Lynch Barclays Capital Inc. Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets, Inc. Fidelity Capital Markets Goldman, Sachs, & Co. J.P. Morgan Securities LLC Janney Montgomery Scott LLC Jefferies LLC KeyBanc Capital Markets, Inc. Lebenthal & Co., LLC Loop Capital Markets, LLC M&T Securities, Inc. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Piper Jaffray & Co. Prager & Co., LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Incorporated Samuel A. Ramirez & Co., Inc. Siebert Brandford Shank & Co., L.L.C. Southwest Securities, Inc. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC U.S. Bancorp Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f-3 Procedures at a Board meeting held on October 27, 2015. These materials include additional information about the terms of the transaction.
